UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6838



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


STEVEN WAYNE BELL,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:01-cr-00013-BR-1)


Submitted:     July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Wayne Bell, Appellant Pro Se. Thomas B. Murphy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Wayne Bell appeals the district court’s order

denying his motions for sentence credit.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.        United States v. Bell,

No. 5:01-cr-00013-BR-1 (E.D.N.C. May 1, 2008).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 2 -